        Case 1:19-cv-00008-KAM-SMG Document 1-2 Filed 01/01/19 Page 1 of 1 PageID #: 89

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

    MICHAL HONICKMAN FOR THE ESTATE OF                                )
          HOWARD GOLDSTEIN, et al.                                    )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-cv-8
                                                                      )
                         BLOM BANK                                    )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BLOM BANK
                                           Verdun – Rachid Karami St., Blom Bank Bldg.
                                           P.O. Box: 11-1912
                                           Riad El-Solh, Beirut 1107 2807, Lebanon




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Gerard Filitti
                                           OSEN LLC
                                           2 University Plaza, Suite 402
                                           Hackensack, NJ 07601



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
